Citation Nr: 0027249	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of a bilateral hearing loss disability, currently 
rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to August 
1980.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Atlanta, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which service connection was granted for bilateral 
hearing loss, and a zero percent (noncompensable) rating was 
assigned for this disability under Diagnostic Code 6100.  The 
veteran has indicated disagreement with the assigned 
evaluation for this disability.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  On VA audiological examinations conducted in October 1998 
and June 1999, the recorded puretone thresholds and speech 
discrimination scores were consistent with a Level I hearing 
acuity in each ear.  

2.  On private audiological examination in March 2000, the 
recorded puretone thresholds and speech discrimination scores 
were consistent with a Level II hearing acuity in each ear.  

CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for a 
compensable evaluation for his bilateral hearing loss 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  Thus, such 
claims remain open, and in this case, the Board has continued 
the issue on appeal as "evaluation of" bilateral hearing 
loss, as service connection has been granted and the 
appellant seeks a higher evaluation.  The appellant is not 
prejudiced by framing the issues in this manner, as the 
issues have not been dismissed and the law and regulations 
governing the disability evaluations are the same, regardless 
of how the issue has been phrased.  See Fenderson v. West, 12 
Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  

The Board must note that the regulations pertaining to 
evaluation of diseases of the ear and other sense organs 
(38 C.F.R. § 4.85-4.87 et seq.) were recently amended, 
effective June 1999.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
38 U.S.C.A. § 5110.  In this case, however, the regulatory 
amendments changes made were not substantive in regard to the 
facts in this case, and thus neither is more favorable to the 
appellant's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (1999).  
The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In March 1999, service connection was granted for a bilateral 
hearing loss disability, and a zero percent (noncompensable) 
evaluation was assigned.  

On audiological evaluation in October 1998, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
45
45
35
LEFT

10
40
30
35

Speech audiometry revealed word discrimination scores of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner noted that the veteran had significant bilateral 
hearing loss, the likely etiology being noise exposure.  

At a hearing before a local hearing officer in June 199, the 
veteran indicated disagreement with the examination that had 
been conducted in October 1998.  He contended that the 
examination was not realistic, particularly with regard to 
the speech recognition scores, as he never sits in a sterile 
environment with people on a one on one basis, talking 
without any outside noise.  He also stated that he guessed a 
lot of the words because he was not told to be specific as to 
what he thought he heard, but that he thought the goal was to 
get as many words as he could right.  

The veteran further testified that he was receiving treatment 
for hearing loss from the VAMC in Decatur and that hearing 
aids had been issued.  He reported that he stayed out of law 
enforcement, which was something he always wanted to do, 
because of hearing loss.  He also stated that in his 
employment as a car salesman, he had difficulty hearing 
customers, such as in a car when music was playing softly.  
He indicated that it is an inconvenience to wear the hearing 
aids and that they are uncomfortable, but that they help with 
his hearing.  The veteran stated that he would like to be 
reexamined.  

In a VA Form 9 (substantive appeal), dated June 1999, the 
veteran indicated that his real life environment makes his 
bilateral hearing loss, coupled with tinnitus, a difficult 
condition to bear.  

In June 1999, the veteran was afforded a new VA audiological 
examination, at which time pure tone thresholds, in decibels, 
were recorded as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
45
       
40
35
LEFT

15
45
35
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  A 
notation of tinnitus, both ears, is indicated in the 
examination report, and the examiner provided an assessment 
of bilateral mild to moderate mid-frequency sensori-neural 
hearing loss improving in the high frequencies.  

At a hearing before the undersigned in March 2000, the 
veteran testified that his hearing affects his employment, as 
he sometimes makes mistakes in quoting prices to customers of 
his car restoration business.  He also stated that driving is 
very stressful, and that they have to turn the stereo down 
and the kids have to be quiet.  The veteran stated that it 
doesn't make sense that he is eligible for compensation for 
the ringing in his ears but not for the fact that he can't 
hear.  He indicated that when he went into the service he had 
perfect hearing and when he came out it was gone.  He also 
indicated that being tested in a sterile booth was not the 
same as being in the real world.  At the hearing, it was 
agreed that the file would be held open for an additional 
period of 30 days to allow the veteran to submit additional 
evidence.  

In March 2000, the veteran underwent a private audiological 
evaluation.  The report shows that pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
x
20
50
40
40
LEFT
x
20
45
40
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.

Having reviewed the record, the Board has concluded that an 
increased (compensable) evaluation is not warranted for the 
service-connected bilateral hearing loss disability.  The 
record indicates that the veteran has undergone three 
separate audiological examinations during the appeals period; 
however, the schedular criteria do not provide for a 
compensable evaluation based on the results of any of those 
examinations.  

In applying the schedular criteria to the results of the 
October 1998 audiological examination, the right ear is 
classified as Level I, or essentially normal, with a puretone 
decibel average of 36 dB at frequencies of 1000, 2000, 3000, 
and 4000 Hertz (Hz), respectively,  and a speech recognition 
score of 100 percent. The left ear is also classified as 
Level I, with an average puretone loss of 29 dB and a speech 
recognition score of 100 percent.  See Table VI, 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999).  According to Table VII, a 
noncompensable rating is appropriate where the hearing loss 
is classified as Level I in each ear.  See Table VII, 38 
C.F.R. § 4.85 (1999).  

In applying the schedular criteria to the results of the June 
1999 audiological examination, the right ear is classified as 
Level I, or essentially normal, with a puretone decibel 
average of 35 dB at frequencies of 1000, 2000, 3000, and 4000 
Hertz (Hz), respectively, and a speech recognition score of 
96 percent. The left ear is also classified as Level I, with 
an average puretone loss of 31 dB and a speech recognition 
score of 100 percent.  See Table VI, 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999).  According to Table VII, a 
noncompensable rating is appropriate where the hearing loss 
is classified as Level I in each ear.  See Table VII, 38 
C.F.R. § 4.85 (1999).  

In applying the schedular criteria to the results of the 
March 2000 audiological examination, the right ear is 
classified as Level II, with a puretone decibel average of 38 
dB at frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), 
respectively,  and a speech recognition score of 88 percent. 
The left ear is also classified as Level II, with an average 
puretone loss of 36 dB and a speech recognition score of 88 
percent.  See Table VI, 38 C.F.R. § 4.85 (1999).  According 
to Table VII, a noncompensable rating is appropriate where 
the hearing loss is classified as Level II in each ear.  See 
Table VII, 38 C.F.R. § 4.85 (1999).  

Thus, the available audiological findings do not indicate 
that a higher evaluation is warranted for the service-
connected bilateral hearing loss disability.  In reaching 
this determination, there is no indication that the private 
examiner utilized the Maryland CNC test.  Regardless, the 
evaluations remain noncompensable according to the schedular 
criteria.  

The Board recognizes the veteran's contentions regarding the 
impact of hearing loss on his daily life, and it is 
understandable that he desires compensation for this hearing 
loss.  However, the veteran is reminded that service-
connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Although the veteran has described impairment 
associated with his hearing acuity, his complaints do not 
imply that his hearing loss disability is productive of 
marked interference with his daily activities.   

It is also noted that the veteran has complained of the fact 
that his audiological examination was conducted in a 
"sterile" setting, a booth where he wore earphones.  
According to 38 C.F.R. § 4.85, determinations regarding the 
level of hearing acuity must be based on the results of 
controlled audiological examinations.  38 C.F.R. § 4.85 
(1999).  

For the reasons stated above, the Board finds that the 
pertinent schedular criteria do not permit the assignment of 
a compensable evaluation for the bilateral hearing loss 
disability which is currently manifested.  Accordingly, the 
veteran's claim is denied.  


ORDER

A compensable evaluation is denied for the service-connected 
bilateral hearing loss disability.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

